Name: Commission Regulation (EC) NoÃ 1038/2006 of 7 July 2006 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  prices;  agricultural policy
 Date Published: nan

 8.7.2006 EN Official Journal of the European Union L 187/1 COMMISSION REGULATION (EC) No 1038/2006 of 7 July 2006 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vegetables (1), and in particular Article 4(1) thereof, Whereas: (1) Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multilateral trade negotiations, the criteria whereby the Commission fixes the standard values for imports from third countries, in respect of the products and periods stipulated in the Annex thereto. (2) In compliance with the above criteria, the standard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 8 July 2006. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 July 2006. For the Commission J. L. DEMARTY Director-General for Agriculture and Rural Development (1) OJ L 337, 24.12.1994, p. 66. Regulation as last amended by Regulation (EC) No 386/2005 (OJ L 62, 9.3.2005, p. 3). ANNEX to Commission Regulation of 7 July 2006 establishing the standard import values for determining the entry price of certain fruit and vegetables (EUR/100 kg) CN code Third country code (1) Standard import value 0702 00 00 052 56,5 204 28,7 999 42,6 0707 00 05 052 105,9 999 105,9 0709 90 70 052 85,1 999 85,1 0805 50 10 388 56,2 528 54,9 999 55,6 0808 10 80 388 91,6 400 99,8 404 94,7 508 84,5 512 78,0 524 54,1 528 67,4 720 116,2 800 145,8 804 96,9 999 92,9 0808 20 50 388 107,4 512 95,8 528 88,8 720 32,4 999 81,1 0809 10 00 052 182,4 999 182,4 0809 20 95 052 318,7 068 95,0 608 218,2 999 210,6 0809 40 05 624 146,3 999 146,3 (1) Country nomenclature as fixed by Commission Regulation (EC) No 750/2005 (OJ L 126, 19.5.2005, p. 12). Code 999 stands for of other origin.